Case 1:21-cv-00119-PLM-PJG ECF No. 11, PageID.125 Filed 06/11/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JAMES R. RANKIN,                                   )
                             Plaintiff,            )
                                                   )      No. 1:21-cv-119
-v-                                                )
                                                   )      Honorable Paul L. Maloney
BERRIEN COUNTY,                                    )
                             Defendant.            )
                                                   )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff James Rankin claims Berrien County, through one of its Veteran Service

Officers (VSO), violated his civil rights and filed this lawsuit. Specifically, Rankin contends

that the VSO violated § 750.174(a)(1) of the Michigan Compiled Laws. Defendant filed a

motion to dismiss. (ECF No. 4.) The Magistrate Judge issued a report recommending the

Court grant the motion. (ECF No. 8.) Plaintiff filed objections.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
Case 1:21-cv-00119-PLM-PJG ECF No. 11, PageID.126 Filed 06/11/21 Page 2 of 2




       The Magistrate Judge agrees with Defendant that § 750.174 is a criminal statute that

does not create a private right of action. In his objection, Plaintiff acknowledges that the use

of Michigan law was likely a mistake, and points to 18 U.S.C. § 1347.

       Plaintiff’s objection is overruled. Like the state statute, the federal statute is also a

criminal statute and does not create a private right of action. See Janson v. Grp. Health Co-

op Inc., 530 F. App’x 630, 631 (9th Cir. 2013). This means that individuals like Plaintiff

cannot recover money damages through a civil lawsuit by alleging that a defendant violated

the criminal statue.

       Accordingly, the Court concludes Plaintiff has not alleged facts that would support a

claim for relief. The Court ADOPTS, as its Opinion, the Report and Recommendation.

(ECF No. 8.) The Court GRANTS Defendant’s motion to dismiss. (ECF No. 4.) The

Court agrees with the Magistrate Judge’s recommendation that any appeal would be

frivolous. IT IS SO ORDERED.

Date: June 11, 2021                                                  /s/ Paul L. Maloney
                                                                  Paul L. Maloney
                                                                  United States District Judge




                                               2
